 Case 2:18-cv-02101-PKH Document 14                 Filed 11/20/18 Page 1 of 9 PageID #: 48



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF ARKANSAS

BRIAN HERZIG; and                                                                  PLAINTIFFS
NEAL MARTIN

V.                             CASE NO. 2:18-CV-2101 (PKH)

ARKANSAS FOUNDATION FOR                                                           DEFENDANT
MEDICAL CARE, INC.

                      AFMC’S MOTION TO COMPEL DISCOVERY

       Defendant Arkansas Foundation for Medical Care, Inc. (AFMC), by its attorneys, CROSS,

GUNTER, WITHERSPOON & GALCHUS, P.C., hereby moves this Court, pursuant to Rule 37 of the

Federal Rules of Civil Procedure and Local Rule 7.2(g), for an Order compelling Plaintiffs Brian

Herzig and Neal Martin to: (a) supplement their Responses to AFMC’s Requests for Production

of Documents with appropriate labels; (b) produce documents responsive to Request Nos. 16, 17,

and 20; (c) make their mobile phones available for limited copying and inspection; (d) supplement

their Responses to Interrogatory Nos. 9, 12, and 19; and (e) pay AFMC’s reasonable costs and

attorneys’ fees incurred as a result of its filing of this Motion as required under Rule 37 of the

Federal Rules of Civil Procedure. AFMC states the following in support of its Motion.

       1.      After Plaintiffs filed their Complaint against AFMC for alleged age discrimination

under the Age Discrimination in Employment Act (ADEA) on June 8, 2018, AFMC served each

Plaintiff with its First Set of Requests for Production of Documents and its First Set of

Interrogatories on July 18, 2018.

       2.      Among other things, AFMC requested information and documents related: to

Plaintiffs’ non-privileged communications regarding this litigation with current and former AFMC

employees and others; executed authorizations for the release of employment records; financial

accounts; tax documents; mobile phone records; damages calculations; and information related to

                                                1
239061
 Case 2:18-cv-02101-PKH Document 14                    Filed 11/20/18 Page 2 of 9 PageID #: 49



some of Plaintiffs’ allegations as to individuals who they allege were similarly situated to them,

but who were treated more favorably. Exhibit 1, Plaintiffs’ Responses to AFMC’s First Set of

Interrogatories and Production of Documents (1-A, Herzig Request for Production Responses; 1-

B, Herzig Interrogatory Responses; 1-C, Martin Request for Production Responses; and 1-D,

Martin Interrogatory Responses).

       3.      From August 22, 2018 through November 15, 2018, AFMC made a series of

repeated good-faith attempts to secure Plaintiffs’ compliance with their discovery obligations, to

no avail. The following chart summarizes AFMC’s good faith attempts to resolve this matter

without the Court’s intervention:

 Exhibit        Date                Summary of Request

 Exhibit 2      August 22,          Herzig: Produce all documents to which no objection was
                2018                stated pursuant to Requests 1, 2, 3, 4, 11, 12, 14, 16, 20 (parts
                                    (a) and (b)), 41, and 44; Reconsider objections to Request Nos.
                                    17, 20(c), and 25 and supplement production; and Provide
                                    adequate responses to Interrogatories 9, 12, and 19.

                              Martin: Produce all documents to which no objection was
                              stated pursuant to Requests 1, 2, 11, 12, 13, 14, 16, 24, 27, 28,
                              37, 44, 45, 47, 48, and 49; Reconsider objections to Request
                              Nos. 17, 19, 20, and 25 and supplement production; and
                              Provide adequate responses to Interrogatories 9, 12, and 19.
 Exhibit 3      September 3, AFMC’s counsel followed-up and requested supplementation
                2018          on or before September 7, 2018
 Exhibit 4      September 4, Plaintiffs’ sent a link to a DropBox folder containing
                2018          Plaintiffs’ initial production, however, Plaintiffs’ counsel did
                              not respond to or otherwise address any of the items noted in
                              AFMC’s initial good faith correspondence from August 22,
                              2018.
 Exhibit 5      September 5, After a review of Plaintiffs’ initial production, AFMC’s
                2018          counsel followed-up with Plaintiffs’ counsel once again to
                              request a response to AFMC’s initial good faith
                              correspondence dated August 22, 2018, and to additionally
                              discuss the fact that several text messages in Plaintiffs’
                              production appeared to have been intentionally omitted.
 Exhibit 6      September 10, AFMC’s counsel followed up with Plaintiffs’ counsel in which
                2018          AFMC requested a response to its initial August 22, 2018

                                                   2
239061
 Case 2:18-cv-02101-PKH Document 14                 Filed 11/20/18 Page 3 of 9 PageID #: 50



                                 correspondence, as well as supplementation based on its
                                 September 5 request.
 Exhibit 7      September 10,    Plaintiffs’ counsel advised that he was involved in a three-day
                2018             jury trial, and that he would discuss AFMC’s repeated good
                                 faith attempts to resolve this discovery dispute on September
                                 13, 2018.
 Exhibit 8      September 13,    AFMC’s counsel contacted Plaintiffs’ counsel to ask for an
                2018             update as to the status of AFMC’s requests dated August 22,
                                 September 3, September 5, and September 10, 2018.
 Exhibit 9      September 17,    AFMC’s counsel again contacted Plaintiffs’ counsel
                2018             requesting an update as to AFMC’s outstanding requests.
 Exhibit 10     September 18,    Plaintiffs’ counsel responded and advised that (a) full screen
                2018             shots of various text messages would be supplied; (b) that
                                 Plaintiffs continued to object to producing their mobile devices
                                 for inspection; and (c) that Plaintiffs did not intend to execute
                                 AFMC’s requested employment records release authorization.
 Exhibit 11     September 25     After Plaintiffs failed to supplement their discovery responses
                – October 3,     to, at minimum, produce the agreed-upon text message screen
                2018             shots within a reasonable time (e.g., one week), AFMC’s
                                 counsel contacted Plaintiffs’ counsel on September 25, 2018,
                                 to request—yet again—the opportunity to discuss their
                                 respective positions in an attempt to break this discovery
                                 impasse. Between September 25 and October 3, 2018, the
                                 parties’ counsel continued their efforts to schedule a
                                 conference call, which finally occurred at 2:00 p.m. on
                                 October 3, 2018
 Exhibit 12     October 3,       During their call, AFMC’s counsel again requested that
                2018             Plaintiffs: (a) reconsider their objections to the Requests and
                                 Interrogatories identified in AFMC’s prior good faith letters;
                                 (b) supplement their production to include the omitted text
                                 messages; (c) execute the employment records release
                                 authorization; and (d) produce their mobile devices for
                                 inspection and copying. Plaintiffs’ counsel advised that the
                                 omitted text messages would be produced on or before
                                 October 5, 2018, but that Plaintiffs otherwise stood by their
                                 prior objections or otherwise did not intend to supplement
                                 their responses.
 Exhibit 13     October 5,       Plaintiffs’ counsel responded and advised that all requested
                2018             text messages1 were produced via DropBox, that Plaintiffs
                                 refused to allow inspection of their mobile phones, and that
                                 Plaintiffs would stand on their objections to providing


       1
        Importantly, Plaintiffs’ initial production on September 4, 2018, collectively included 51
pages of text message screenshots. On October 5, 2018, Plaintiffs collectively produced
approximately 553 pages of additional text message screenshots.
                                                3
239061
 Case 2:18-cv-02101-PKH Document 14                   Filed 11/20/18 Page 4 of 9 PageID #: 51



                              executed authorizations for the release of their employment
                              records.
 Exhibit 14      October 18,  After reviewing approximately 553 pages of additional text
                 2018         message screenshots, on October 18, 2018, undersigned
                              counsel again contacted Plaintiffs’ counsel to request
                              supplementation of text messages that were apparently
                              omitted, along with emails and other documents shared among
                              the Plaintiffs.
 Exhibit 15      October 25,  AFMC’s counsel followed-up with Plaintiffs’ counsel
                 2018         regarding AFMC’s October 18, 2018 correspondence.
 Exhibit 16      November 1, Plaintiffs’ counsel finally responded to AFMC’s October 18
                 2018         correspondence and produced some, but not all, of the omitted
                              text messages.
 Exhibit 17      November 15, AFMC requested Plaintiffs’ compliance with Rule
                 2018         34(b)(2)(E)(i) on November 15, 2018, but Plaintiffs again
                              failed to respond by the requested deadline

AFMC submits that these good faith efforts satisfy Rule 37, Local Rule 7.2, and the Final

Scheduling Order’s good faith conferral requirements. Given the multitude of issues involved, no

conference call with the Court has been requested. See ECF No. 11, at ¶ 2.

       4.      Despite its ongoing and repeated good faith efforts, AFMC has been unable to

obtain full and complete discovery responses from Plaintiffs. As a result of Plaintiffs’ delinquency

in meeting their discovery obligations, AFMC has been unable to conduct even a cursory

investigation of Plaintiffs’ claims. Without basic information relevant to Plaintiffs’ claims, alleged

damages (and any alleged efforts to mitigate their damages), and non-privileged communications

regarding their lawsuit, AFMC has been significantly limited in its ability to schedule and prepare

for taking Plaintiffs’ depositions,2 and thus, it has been prejudiced in its ability to prepare its

defenses. For these reasons, expedited consideration of AFMC’s Motion is requested.




       2
          AFMC requested deposition dates from Plaintiffs’ counsel on five separate occasions:
September 3, September 13, October 3, October 18, and October 25, 2018. Plaintiffs’ counsel did
not respond to these requests. Accordingly, on November 19, 2018, AFMC’s counsel noticed
Plaintiffs for their depositions, which are currently scheduled for December 11 and 13, 2018.
                                                  4
239061
 Case 2:18-cv-02101-PKH Document 14                   Filed 11/20/18 Page 5 of 9 PageID #: 52



       5.      Rule 26(b)(1) provides that “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense . . .” FED R CIV. P. 26(b)(1).

Information within this scope of discovery need not be admissible in evidence to be discoverable.

Id. The Supreme Court requires that federal courts apply the rules of discovery with “a broad and

liberal treatment.” Hickman v. Taylor, 329 U.S. 495, 507–08 (1947).

       6.      Rule 37 of the Federal Rules of Civil Procedure permits a party to move to compel

production of any materials that are relevant and discoverable. See FED. R. CIV. P. 37. Specifically,

Rule 37(a)(3)(B) provides that a party seeking discovery may move for an order compelling

answers or production against another party when the latter has failed to answer interrogatories

under Rule 33 or produce documents requested under Rule 34. Id. In response to an interrogatory

under Rule 33, “[e]ach interrogatory must, to the extent it is not objected to, be answered separately

and fully in writing under oath”; “[t]he grounds for objecting to an interrogatory must be stated

with specificity”; and “[a]ny ground not stated in a timely objection is waived unless the court, for

good cause, excuses the failure.” FED. R. CIV. P. 33(b)(3)-(4).

       7.      In response to a Rule 34 request, “[f]or each item or category, the response must

either state that inspection and related activities will be permitted as requested or state with

specificity the grounds for objecting to the request, including the reasons.” FED. R. CIV. P.

34(b)(2)(B). “An objection must state whether any responsive materials are being withheld on the

basis of that objection. An objection to part of a request must specify the part and permit inspection

of the rest.” FED. R. CIV. P. 34(b)(2)(C). Discovery responses that, without substantial justification,

do not abide by the rules of discovery are met with sanctions. FED. R. CIV. P. 26(g)(3) and 37.

       8.      As discussed in AFMC’s contemporaneously-filed Brief in Support, AFMC

respectfully requests that the Court enter an Order compelling Plaintiffs to:



                                                  5
239061
 Case 2:18-cv-02101-PKH Document 14                   Filed 11/20/18 Page 6 of 9 PageID #: 53



                 a.    Supplement their Responses to AFMC’s Requests for Production of

Documents with appropriate labels in a manner compliant with Rule 34(b)(2)(E)(i).

Rule 34(b)(2)(E)(i) of the Federal Rules of Civil Procedure provides in mandatory terms that

parties producing documents “must organize and label them to correspond to the categories in the

request.”

                 b.    Produce executed employment records authorizations pursuant to Request

No. 16 because Plaintiffs waived their objections to same and it is otherwise relevant to the defense

of this lawsuit. By failing to assert any objection, Plaintiffs waived any potential objection to

Request No. 16. Cornerstone Wrecker Sales, Inc. v. Bower Servs., Inc., 2010 WL 3862546, at *2

(E.D. Ark. Sept. 27, 2010). These records are relevant and needed in the defense of this lawsuit.

                 c.    Produce information related to their financial accounts and tax filings under

Request Nos. 17 and 20. These requests go to the issue of mitigation of damages, will identify

sources of other income, and will allow AFMC to determine whether Plaintiffs’ alleged damages

have any factual support. Accordingly, the information requested is part-and-parcel to AFMC’s

ability to defend itself against Plaintiffs’ claims. While Plaintiffs have not requested the entry of a

protective order, AFMC would nevertheless agree to the entry of a protective order to address

Plaintiffs’ privacy-related concerns. A proposed protective order is attached for the Court’s review

as Exhibit 18.

                 d.    Produce their mobile phones and itemized billing statements to AFMC’s

counsel for the discreet purpose of reviewing relevant and discoverable text messages exchanged

between Plaintiffs and current or former AFMC employees during the relevant time period.

                 e.    Supplement their Responses to Interrogatory Nos. 9, 12, and 19 because

they failed to materially provide information requested in those requests.



                                                  6
239061
 Case 2:18-cv-02101-PKH Document 14                 Filed 11/20/18 Page 7 of 9 PageID #: 54



               f.     Pay AFMC’s reasonable attorneys’ fees incurred in connection with the

filing of this Motion, as required under Rule 37 of the Federal Rules of Civil Procedure.

       9.      This Motion is further supported by the following referenced exhibits:

       EXHIBIT 1              Plaintiffs’ Responses to AFMC’s First Set of Interrogatories and
                              Production of Documents

                              Exhibit 1-A            Herzig Request for Production Responses;

                              Exhibit 1-B            Herzig Interrogatory Responses;

                              Exhibit 1-C            Martin     Request       for       Production
                                                     Responses; and

                              Exhibit 1-D            Martin Interrogatory Responses

       EXHIBIT 2              Good Faith Correspondence to M. Jones Dated August 22, 2018

       EXHIBIT 3              Good Faith Correspondence to M. Jones Dated September 3,
                              2018

       EXHIBIT 4              M. Jones Correspondence Dated September 4, 2018

       EXHIBIT 5              Good Faith Correspondence Dated September 5, 2018

       EXHIBIT 6              Good Faith Correspondence Dated September 10, 2018

       EXHIBIT 7              M. Jones Email Dated September 10, 2018

       EXHIBIT 8              Good Faith Correspondence Dated September 13, 2018

       EXHIBIT 9              Good Faith Correspondence Dated September 17, 2018

       EXHIBIT 10             M. Jones Email Dated September 18, 2018

       EXHIBIT 11             Correspondence Between M. Jones and A. Mehdizadegan Dated
                              September 25 – October 3, 2018

       EXHIBIT 12             Correspondence to M. Jones Dated October 3, 2018

       EXHIBIT 13             Correspondence from M. Jones Dated October 5, 2018

       EXHIBIT 14             Correspondence to M. Jones Dated October 18, 2018



                                                7
239061
 Case 2:18-cv-02101-PKH Document 14                    Filed 11/20/18 Page 8 of 9 PageID #: 55



       EXHIBIT 15              Correspondence to M. Jones Dated October 25, 2018

       EXHIBIT 16              Correspondence from M. Jones Dated November 1, 2018.

       EXHIBIT 17              Correspondence Dated November 15, 2018

       EXHIBIT 18              Proposed Protective Order

       EXHIBIT 19              Plaintiffs’ Initial Disclosures

       WHEREFORE, for the reasons set forth in this Motion and as further detailed in its

accompanying Brief in Support, Defendant Arkansas Foundation for Medical Care, Inc.

respectfully requests that the Court grant its Motion in its entirety and order Plaintiffs to

supplement their discovery responses in a manner compliant with Rule 34(b)(2)(E)(i); produce

executed employment records authorizations pursuant to Request No. 16; produce financial and

tax information pursuant to Requests No. 17 and 20; supplement their Responses to Interrogatory

Nos. 9, 12, and 19; pay AFMC’s reasonable attorneys’ fees and costs sustained in the course of

filing this Motion; and to award all other just and proper relief to which it is entitled.

                                               Respectfully submitted,

                                               /s/ Abtin Mehdizadegan
                                               Amber Wilson Bagley, Ark. Bar No. 2004131
                                               Abtin Mehdizadegan, Ark. Bar No. 2013136
                                               CROSS. GUNTER, WITHERSPOON
                                                   & GALCHUS, P.C.
                                               500 President Clinton Avenue, Suite 200
                                               Little Rock, Arkansas 72201
                                               Phone: (501) 371-9999 | Fax: (501) 371-0035
                                               abagley@cgwg.com | abtin@cgwg.com
                                               COUNSEL FOR DEFENDANT




                                                   8
239061
 Case 2:18-cv-02101-PKH Document 14                Filed 11/20/18 Page 9 of 9 PageID #: 56



                               CERTIFICATE OF SERVICE


        I, Abtin Mehdizadegan of Cross, Gunter, Witherspoon & Galchus, P.C., hereby certify that
the foregoing was served upon all parties of record via the Court’s CM/ECF system on this 20th
day of November, 2018, to wit:

       Michael R. Jones
       GILKER AND JONES, P.A.
       9222 North Highway 71
       Mountainburg, AR 72946
       mrjoneslaw@aol.com
                                                           /s/ Abtin Mehdizadegan
                                                           Abtin Mehdizadegan




                                               9
239061
